Citation Nr: 0908217	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disease of the 
lower extremities, to include dermatophytosis and 
neurodermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
January 1972.  He was stationed in Vietnam from January 1971 
to October 1972.
This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for dermatophytosis (claimed as a 
skin rash).  The RO issued a notice of the decision in 
February 2004, and the Veteran timely filed a Notice of 
Disagreement (NOD) in June 2004.  The RO provided a Statement 
of the Case (SOC) in September 2004.  In a January 2005 
correspondence, the Veteran stated that "this skin rash has 
continue[d] to eat at me every day since left Vietnam . . . I 
would ask that you re-consider my claim."  The RO construed 
this document as a timely substantive appeal.  The RO 
provided a Supplemental Statement of the Case (SSOC) in July 
2005 and March 2006.

The Veteran did not request a hearing on this matter.

On appeal in May 2007, the Board remanded the case for 
additional development, to include providing a VA examination 
to determine the nature and etiology of any skin disease of 
the lower extremities that may be present.  The RO thereafter 
provided another SSOC in October 2008.

In the instant case, the Board finds that the RO complied 
with the May 2007 Remand directive, and therefore it may 
proceed with its review of the instant appeal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

Other Matters

The Board notes that the Veteran has applied for total 
disability based on individual unemployability (TDIU), which 
the RO denied in an August 2006 decision.  The Veteran has 
not filed a NOD with respect to this claim.  Therefore, the 
TDIU claim is not on appeal.

The Board also notes that the RO denied service connection 
for post-traumatic stress disorder (PTSD) in the January 2004 
decision.  In June 2004, the Veteran filed a timely NOD.  The 
RO issued a SOC in September 2004.  However, the Veteran did 
not perfect his appeal as to this issue.  The Board may only 
exercise jurisdiction over an issue after a veteran has filed 
both a timely notice of disagreement to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
(Emphasis added.)  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2008); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDING OF FACT

The Veteran was treated for cystic legions in the inguinal 
area and neck while on active duty; the earliest post-service 
medical evidence of a skin disease of the lower extremities, 
to include dermatophytosis, is dated decades after service; 
there is no competent evidence of a nexus between a current 
skin disease of the lower extremities and any incident of or 
finding recorded during service. 


CONCLUSION OF LAW

Service connection for a skin disease of the lower 
extremities, to include dermatophytosis and neurodermatits, 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005, January 2006, and May 2007 letters sent to the Veteran 
by the AMC/RO adequately apprised him of the information and 
evidence needed  to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2005, January 2006, and May 2007 letters from the 
AMC/RO satisfy these mandates.  They informed the Veteran 
about the type of evidence needed to support his claim for 
service connection.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  The letters made 
clear that although VA could assist the Veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  They additionally 
apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  Although not required to do so, the May 2007 letter 
also specifically asked the Veteran to provide VA with any 
other supporting evidence or information in his possession.  
See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that 
for "applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim").  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in a 
March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
January 2004 RO decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the July 2005, March 2006, and October 2008 
SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing service connection for the Veteran's claim is 
lacking.  See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The Board finds that the presumption of 
prejudice raised by the failure to provide timely notice of 
the Dingess requirements is rebutted.  As will be explained 
below in greater detail, the preponderance of the evidence is 
against the Veteran's claim; thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  Although a March 2006 
correspondence indicates that the Veteran receives disability 
benefits from the Social Security Administration (SSA), those 
records are not of file.  The duty to assist extends to 
obtaining SSA records where they are relevant to the issue 
under consideration.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  Here, the Board finds that the SSA records are not 
relevant because it has not been indicated that a skin 
disease was the basis for any SSA claim filed by the Veteran.  
Moreover, a current diagnosis is not in dispute; the central 
issue here is whether a nexus exists between a current skin 
disease and service and VA has obtained such an opinion.  The 
Veteran has received several VA examinations, the most recent 
in August 2008, which were thorough in nature, and the most 
recent evaluation included a competent, nonspeculative 
opinion addressing the contended causal relationship between 
a current skin disease and service.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.
With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of showing 
in-service incurrence and medical nexus") (Emphasis in 
original); see 38 C.F.R. § 3.303(b) ("Chronicity and  
continuity").  It provides that "[w]ith chronic disease shown 
as such in service . . . subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any  
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  38 
C.F.R. § 3.303(b).  It does mean, however, that in order to 
demonstrate the existence of a chronic disease in service,  
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as  
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . .  
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in  
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).  


b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that his skin disease of the lower 
extremities is due to the hot and humid conditions he was 
exposed to while on active duty in Vietnam.

a. Factual Background

Service Treatment Records

The Veteran's June 1967 precommision and November 1968 
entrance examinations include a normal assessment of the 
skin.  The accompanying Reports of Medical History indicate 
that the Veteran denied a history of skin disease.

A July 1970 treatment record indicates that the Veteran had 
cystic legions in both inguinal areas.  The clinician 
prescribed ointment.  A June 1971 treatment record indicates 
that the Veteran complained of a tender sebaceous cyst on the 
left side of his neck of several days' duration.  The cyst 
was removed in July 1971.

The Veteran's January 1972 separation examination was 
negative for any findings related to a skin disease.  A scar 
on the Veteran's neck from the cyst removal was noted.


VA Examinations

An August 2003 VA dermatology examination confirmed that the 
Veteran had chronic dermatophytosis affecting a significant 
percentage of the skin of both of his lower extremities at 
that time.  

A VA examination in March 2006, performed primarily to 
evaluate the Veteran's service-connected diabetes mellitus, 
confirmed a current skin rash with mild redness and multiple 
popular eruptions involving the left lower anterior leg.

An August 2008 dermatology examination indicates that the 
Veteran has not been evaluated or treated for his skin 
condition since seeing his private doctor in the 1980's.  The 
examiner reviewed the claims file and diagnosed 
neurodermatitis, bilateral lower extremities.  He opined that 
this condition "is less likely than not" related to the 
Veteran's service, to include exposure to a tropical climate 
in Vietnam.  The examiner reasoned that there is no 
documentation of treatment for a skin condition during or 
immediately following service, nor is there an electronic 
medical record of treatment.

Veteran's Statement

In a March 2006 correspondence, the Veteran stated that he 
saw a dermatologist in 1988 for his skin disease, but could 
not remember the provider's name.

Lay Statement

In a February 2005 letter, the Veteran's wife stated that the 
rashes on the Veteran's legs have been observable since his 
return from service in Vietnam.

b. Discussion

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Aside from 
chloracne or other acneform diseases consistent with 
chloracne, there is no presumption of service connection for 
a nonmalignant skin disease, to include dermatophytosis and 
neurodermatitis.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  There is no medical evidence of chloracne or other 
acneform disease consistent with chloracne in the claims 
file.  

Notwithstanding the foregoing, there is post-service medical 
evidence of a skin disease involving the Veteran's lower 
extremities as contended, to include dermatophytosis and most 
recently diagnosed as neurodermatitis.  Moreover, the law and 
regulations pertaining to presumptive service connection for 
Vietnam veterans based upon herbicide exposure does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). 

Upon review of the service treatment records, the Board finds 
that the only skin abnormalities assessed during service is 
cystic legions in the groin area and neck.  This condition 
was treated and resolved.  The Veteran's first post-service 
diagnosis of a skin disease of the lower extremities is not 
apparent in the record until an August 2003 examination, 
several decades after service separation.  The Veteran has 
stated that he sought treatment for this condition once from 
his primary doctor in the 1980s but aside from the fact that 
such records are not available, it would still leave a 
considerable gap in time between service discharge and the 
initial demonstration of a skin disease.  That is, there are 
more than 30 years between service and the first medical 
evidence of a diagnosis of a skin disease of the lower 
extremities, which, in itself, is significant and it weighs 
against the veteran's claim for service connection.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  There is no 
competent evidence that suggests a nexus between a current 
diagnosis of a skin disease of the lower extremities, to 
include dermatophytosis and neurodermatitis, and any incident 
of or finding recorded during service.  The only competent 
opinion that addresses the contended causal relationship, 
from the VA physician who examined the Veteran in August 
2008, weighs against such a relationship.

While it is noted that the Veteran and his wife offer 
opinions that link the Veteran's skin disease to his military 
service,  they are not shown to be in possession of the 
requisite medical background or training as to render 
competent their opinions regarding medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran and his wife can attest to factual 
matters of which they had first-hand knowledge, e.g., the 
Veteran's wife and other family members noticing that the 
Veteran had a rash upon his return from Vietnam.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran and his wife as lay people have not been 
shown to be capable of making medical conclusions, thus, 
their statements regarding the diagnosis and causation of the 
Veteran's skin diseases are not competent.  Id.  In the 
Board's judgment, the skin diseases in question, which were 
diagnosed on the basis of obtaining a thorough medical 
history and a physical examination of the skin, is not the 
type of disease that can be diagnosed by a layman.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise to diagnose 
such a condition involving the skin.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, neither he nor 
his wife can provide a competent opinion regarding diagnosis 
or causation.


IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for a skin disease of the lower 
extremities, to include dermatophytosis and neurodermatitis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56.  


ORDER

Service connection for a skin disease of the lower 
extremities, to include dermatophytosis and nerodermatitis, 
is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


